IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


 GREGORY DUNBAR,                         :   No. 14 MAP 2018
                                         :
                      Appellant          :   Appeal from the Commonwealth Court
                                         :   Order dated March 2, 2018 at docket
                                         :   No. 27 MD 2018.
               v.                        :
                                         :
                                         :
 DORINA VARNER, CHIEF GRIEVANCE          :
 OFFICER PA. DEPT. OF                    :
 CORRECTIONS,                            :
                                         :
                      Appellee           :


                                    ORDER


PER CURIAM                                        DECIDED: September 21, 2018
       AND NOW, this 21st day of September, 2018, the order of the Commonwealth

Court is affirmed.